Title: From George Washington to Rochambeau, 29 January 1789
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de



My dear Count,
Mount Vernon Jany 29th 1789

By some unusual delay in the conveyance of your kind letter

dated the 15th of June last, I had not the satisfaction of receiving it before this time. As I am always happy in hearing of your prosperity, I would not defer expressing my obligations, by the first occasion.
I had long Judged from the different public accounts I had seen, relative to the affairs of France, that you were nearly in the moment of a Crisis; when your Constitution would assume, in some respects, a new form. By intelligence of a more recent date than your letter, I learn there has been a change in administration, and that an Assembly of the States was to be convoked on the first of January. The upright intentions, which I have always been taught to believe were possessed by the present King of France, and the unbounded affection, which the Inhabitants of that country are accustomed to entertain for their monarch; persuade me that affairs will all go right, and that the temporary derangment will ultimately terminate in the permanent welfare of the Kingdom. For if the interests and resources of that Kingdom should be Judiciously managed, you can hardly fail of being the happiest and most powerful people in the world.
In the strange situation of political affairs in the North of Europe, and in the midst of the various changes of alliances which have taken place, between the most considerable nations in your quarter of the globe; one is left to wander in a labyrinth of uncertainties in regard to the result. The Nations seem to be so entangled by different ties, that it will require all the skill of their Statesmen to dissolve or all the force of their Warriors to cut the Gordian Knots. Calculating upon the known superiority of civil institutions and discipline over ignorance and brutal force; and I am astonished to find, that the two Imperial Powers have made so little progress against the Turks, in their first Campaign. As to the general issue, though we should use all the fixed principles for making the calculation, much will doubtless depend upon contingency. For example, the fate of the King of England may make some important alterations in the European system. Notwithstanding it might probably, in a commercial view, be greatly for the advantage of America that a war should rage on the other side of the Atlantic; yet I shall never so far divest myself of the feelings of a man, interested in the happiness of his fellow-men, as to wish my country’s prosperity

might be built upon the ruins of that of other nations. On the contrary, I cannot but hope, that the Independence of America, to which you have so gloriously contributed, will prove a blessing to mankind, It is thus you see, My dear Count, in retirement, upon my farm, I speculate on the fate of nations; amusing myself with innocent Reveries, that mankind will, one day, grow happier and better.
I had the honor of writing to you, some time ago, by Mr Gouverneur Morris. He will have told you every thing important concerning the affairs of this Country, untill his departure. Since which, little worthy of notice has happened, Our prospects have been gradually meliorating. Unanimity encreases. Economy has succeeded to profusion. Industry prevails. Such is the general picture of the United States. We are on the point of seeing the completion of the new Government, which, by giving motives to labour and security to property, cannot fail to augment beyond all former example the capital Stock: that is to say, the aggregate amount of property in the Country. I speak with the more confidence, because so many of the elections of Senators and Representatives to Congress are already made, that there is the best reason to believe, the wisdom, the patriotism, and the virtue of America will be conspicuously concentered in that Body. I am &c.

Go: Washington

